Citation Nr: 0530901	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 5, 1990 to 
August 15, 1990.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which reopened the 
veteran's claim and denied service connection for a mental 
disorder.  Thereafter the case was forwarded to the Board.  
In October 2003, the Board reopened the claim for service 
connection for a psychiatric disorder and then REMANDED it 
to the RO for additional development, to include providing 
a medical examination or opinion.  That development has 
been completed to the extent possible, and the case has 
been returned to the Board for final disposition.

Pursuant to the veteran's request, a personal hearing was 
held before the undersigned Veterans Law Judge in May 
2003.  The transcript of the Board hearing is of record.


FINDINGS OF FACT

A psychiatric disorder was diagnosed prior to service 
induction, which clearly and unmistakably establishes that 
it preexisted service; there is competent evidence to 
support a finding of a chronic worsening of the 
psychiatric disorder beyond its natural progression during 
service; the presumption of soundness is not rebutted; 
accordingly, the veteran's current psychiatric disorder is 
linked to service.   


CONCLUSION OF LAW

The criteria for service connection for a schizoaffective 
disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 
1137(West 2002); 38 C.F.R. § 3.304 (2005); VAOPGCPREC 3-
2003; Cotant v. Principi, 17 Vet. App.  116 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  Information means non-
evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to 
the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 
2001); 38 C.F.R. § 3.159(a)(5) (2005).  Second, VA has a 
duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is 
of record to grant this claim.  Therefore, no further 
development is needed.

Factual Background

The veteran claims that a psychiatric disorder that 
preexisted his induction into the military was aggravated 
during service.  

Pre-service medical records show that in March 1988, the 
veteran reported while in school that he was seeing ghosts 
and demons in his bedroom.  In May he was diagnosed with a 
compulsive personality.  Pre-service treatment reports 
reveal that he was treated for schizoaffective disorder in 
April 1990.  He was hospitalized between April 1990 and 
May 1990.  At the time, the veteran was placed on 
Trilafon, an anti-psychotic medication.  He was diagnosed 
with schizo-effective disorder, with a provisional 
diagnosis of bipolar affective disorder.

A December 1989 pre-enlistment examination showed no 
abnormalities attributable to a psychiatric disorder.  The 
available service medical records do not contain a report 
of induction examination.  A July 1990 report shows that 
he was counseled that his enlistment was defective for 
failing to disclose a conviction for reckless driving, but 
he was advised that he would be retained unless there were 
further deficiencies in performance or conduct.  During 
his time in service, the veteran reported experiencing 
anger, depression, recurrent thoughts of hurting others 
with sharp objects and suicidal ideation.  He informed the 
clinician that he had been hospitalized prior to induction 
into service and was treated with medication.  The veteran 
was diagnosed with adjustment disorder, rule out bipolar 
disorder, exacerbated by being in the military.  He was 
processed out of the military with an honorable discharge 
in August 1990.     

The post-service medical reports show that the veteran had 
instances of crisis several times following discharge from 
service and many psychiatric admissions until 2004.  He 
was also placed on different anti-psychotic medications 
during this time.  Private medical records from Western 
State Hospital dated in September 1990, include a 
diagnosis of schizophreniform disorder.  Records of a 
hospitalization at Western in September 1991, show 
treatment for obsessional thoughts and a diagnosis of 
adjustment disorder with mixed disturbance of emotions and 
conduct, along with a personality disorder.  In August 
1998 he was diagnosed with schizo-affective disorder, 
chronic with acute exacerbations and borderline 
personality traits.  In 1999 he was also diagnosed with 
obsessive compulsive disorder and chronic depressive 
syndrome, possibly bipolar disorder, and mood disorders.  
Treatment records from 2000 through April 2003 show 
hospitalization and treatment for bipolar disorder, 
personality disorder and possible psychosis, as well as 
obsessive compulsive disorder.  

At a personal hearing held in May 2003, the veteran 
testified that he never experienced emotional problems 
prior to his enlistment in December 1989.  He was 
subsequently hospitalized for four days with symptoms that 
included suicidal ideation.  The veteran stated that upon 
entry into active duty he did not hide the fact that he 
had been previously hospitalized.  The veteran 
discontinued use of his prescribed medication prior to 
entering service.  He testified that during active duty, 
his condition worsened.  His thoughts during basic 
training were unbearable and he had suicidal ideation and 
racing thoughts.  He was unable to cope with military 
discipline and being yelled at, particularly by his first 
class petty officer.  The veteran claimed that he first 
experienced panic attacks during service.  He stated that 
special allowances were made for him during service, to 
allow him to do physical training without the unit.   

The veteran underwent a VA psychiatric examination in 
October 2004.  The examiner noted a history of 15 years of 
psychiatric hospitalizations and numerous changes in 
medications.  The diagnosis was schizoaffective disorder.  
The physician opined that the veteran had a psychosis that 
pre-existed service and continued during active duty, 
eventually leading to hospitalizations.  The clinician 
indicated having reviewed the veteran's case file in 
preparation for the examination.  

In a March 2005 addendum to the October 2004 VA 
examination, the examiner concluded that, based upon a 
review of the veteran's clinical information, his 
condition was exacerbated by his service and continued 
following service discharge.  He further stated that it 
was not possible to quantify the exacerbation.  

Laws and Regulations

Service connection may be granted for a disability 
resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
VA legislation.  38 C.F.R. § 3.303(c) (2004).

A veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at entrance 
into service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).

In Cotant v. Principi, 17 Vet. App.  116 (2003), the Court 
of Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence 
as to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural 
progress of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation, in 
which it held as follows:

A.  To rebut the presumption of sound condition under 
38 U.S.C. § 1111, the Department of Veterans Affairs 
(VA) must show by clear and unmistakable evidence 
both that the disease or injury existed prior to 
service and that the disease or injury was not 
aggravated by service.  The claimant is not required 
to show that the disease or injury increased in 
severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  The 
provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as section 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not 
be followed.

B.  The provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the 
preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  
Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in 
service in cases where there was an increase in 
disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) 
applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and 
does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 
1111. 

Analysis

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. 
§ 1111 may be rebutted merely by proof of preexistence of 
the disorder in issue, while the statute declares that the 
condition must be both shown to have existed before 
service and not to have been aggravated by service.  As 
noted above, however, the Court of Appeals for Veterans 
Claims, in Cotant v. Principi, 17 Vet. App. 116 (2003), 
has identified that apparent conflict between the statute 
and regulation, and the VA General Counsel has issued an 
opinion, VAOPGCPREC 3-2003 (July 16, 2003), holding 
subsection 3.304(b) to be invalid insofar as it requires a 
claimant to show an increase in severity of the claimed 
disorder before VA's duty under the second prong of the 
rebuttal standard applies.  In conformity with the Court's 
analysis and the GC opinion, the Board cites 38 C.F.R. § 
3.304(b) herein only for the provisions of the  regulation 
that have not been invalidated.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the 
entrance examination does not, in itself, constitute a 
notation of a pre-existing condition.  38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The 
Court of Appeals for Veterans Claims has held that the 
presumption of soundness upon entry into service may not 
be rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently,  however, the Court 
of Appeals for the Federal Circuit 
explained the Miller decision by noting that "[n]othing in 
the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that 
any such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F. 3d. 
1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable 
evidence that a disease or injury existed prior to service 
and was not aggravated therein.  The burden of proof is 
upon VA to rebut the presumption by producing that clear 
and unmistakable evidence.  See Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The determination of whether 
there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard 
to accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

The veteran was treated in April 1990 for schizoaffective 
disorder with a provisional diagnosis of bipolar affective 
disorder, and he was placed on anti-psychotic medication.  
In view of the foregoing, the central question here is 
whether the relevant evidence clearly and unmistakably 
shows that the veteran's preexisting mental disorder was 
not aggravated during service.  

The service medical evidence shows that the veteran was 
seen for complaints of depression, anger, recurrent 
thoughts of hurting others with sharp objects and suicidal 
ideation.  At the time he related that he had been 
hospitalized prior to induction into service and 
prescribed medication.  The clinician diagnosed adjustment 
disorder, r/o bipolar disorder, exacerbated by being in 
the military.  

The post-service medical reports show that the veteran was 
evaluated and treated on numerous occasions for 
psychiatric symptomatology and they reflect many changes 
in medications since service discharge to the present.  
The diagnoses included schizophreniform disorder, mixed 
disturbance of emotions and conduct; a personality 
disorder; obsessive compulsive disorder; chronic 
depressive syndrome; possible bipolar disorder, and mood 
disorders.  There is no opinion in these records 
addressing the question of whether the veteran's 
psychiatric disorder was aggravated during or by service.  

The only post-service competent medical opinion of record 
that addresses the question at hand was provided by the VA 
examiner who performed the October 2004 examination.  
Following a review of the case file and an interview of 
the veteran, he concluded that the veteran's 
schizoaffective disorder, which pre-existed service, was 
"exacerbated" by his service.  There is no competent 
evidence that contradicts this opinion.   

Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  
However, exacerbation is essentially synonymous with 
aggravation.  See The American Heritage Dictionary, 471 
(2nd Ed. 1982); see also Dorland's Illustrated 
Dictionary, 472 (26th ed. 1988) (increase in the 
severity of a disease or any of its symptoms).  
(Emphasis added.)  The Board is cognizant of the 
requirement that there must be a lasting worsening of 
the condition; that is, a worsening that existed not 
only at the time of separation from service but one that 
still exists.  See Routen v. Brown, 10 Vet. App. 183, 
189 (1997); see also Verdon v., Brown, 8 Vet. App. 529, 
538 (1996).  (Emphasis added.)  Moreover, the legal 
standard here is not equipoise; rather, the question is 
whether the evidence clearly and unmistakably shows that 
the veteran's psychiatric disorder was not aggravated 
during or by service.  VAOPGCPREC 3-2003; Cotant, supra.  
Notwithstanding the fact that the veteran was only on 
active duty for approximately 6 weeks, in view of the 
findings reported during and after service, and the 
recently obtained competent opinion noted above, the 
evidence does not clearly and unmistakably show there 
was no such aggravation during service. 

In summary, the medical evidence of psychiatric treatment 
prior to service clearly and unmistakably established that 
the veteran's psychiatric disorder preexisted service.  
Some of the clinical and findings recorded during service 
and the VA opinion of March 2005, indicate that the 
veteran's psychiatric condition was aggravated by his 
service.  Accordingly, the presumption of soundness is not 
rebutted and service connection for a psychiatric disorder 
is warranted.  38 U.S.C.A. §§ 1131, 1132, 1137; 38 C.F.R. 
§ 3.304 (2004); VAOPGCPREC 3-2003; Cotant, supra.


ORDER

Entitlement to service connection for a schizoaffective 
disorder is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


